Exhibit 10.17.8

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into on the 28th
day of May, 2008, to be effective as of the 1st day of June, 2008, by and
between OLD DOMINION FREIGHT LINE, INC. (the “Company”), a corporation organized
and existing under the laws of the State of Virginia and having its principal
office at Thomasville, North Carolina, and David S. Congdon (the “Executive”),
an individual residing at High Point, North Carolina.

R E C I T A L S:

The Company is engaged in the business of transporting general commodities such
as consumer goods and textiles in less-than-truckload shipments. The Executive
is experienced in, and knowledgeable concerning, all aspects of the business of
the Company. The Executive has heretofore been employed by the Company as its
President and Chief Operating Officer pursuant to the terms of an Employment
Agreement dated May 17, 2004 (the “Predecessor Agreement”). The Company desires
to continue to employ the Executive as President and Chief Executive Officer of
the Company, and the Executive desires to continue to be employed by the Company
in that capacity. Furthermore, the Company desires to provide for the Executive
certain disability, death and severance benefits in addition to those provided
by the employee benefit plans of the Company. The Company and the Executive
desire to amend and restate the Predecessor Agreement to reduce to writing and
to clarify and more clearly state the terms of their new understanding
concerning the Executive’s continued employment by the Company as its President
and Chief Executive Officer pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

ARTICLE 1. EFFECT OF PRIOR AGREEMENTS. This Agreement expresses the whole and
entire agreement between the parties with reference to the employment of the
Executive and supersedes and replaces any prior employment agreements
(including, without limitation, the Predecessor Agreement), understandings or
arrangements (whether written or oral) between the Company and the Executive.
Without limiting the foregoing, the Executive agrees that this Agreement
satisfies any rights he may have had under any prior agreement or understanding
(including, without limitation, the Predecessor Agreement) with the Company with
respect to his employment by the Company.

ARTICLE 2. DEFINITIONS. Wherever used in this Agreement, including the Recitals
and this ARTICLE 2, the following terms shall have the meanings set forth below
(unless otherwise indicated by the context):

2.1. “Annual Compensation” means the Executive’s Base Salary plus the annual
bonus payable to him under the Company’s executive profit-sharing bonus program
described in Section 6.3.

2.2. “Base Salary” means the annual base salary payable to the Executive as the
same may be adjusted as provided in Section 6.1. The Base Salary in effect as of
January 1, 2008 is $500,000.

2.3. “Board” means the Board of Directors of the Company.

2.4. “Business” means any business engaged in, any service provided by, or any
product produced by the Company, including, but not limited to, the business of
transporting general commodities such as consumer goods and textiles in
less-than-truckload shipments.

2.5. “Cause Exception” means the right of the Company, as described in
Section 5.3, to discharge the Executive at any time for Cause.

2.6. “Change of Control” means and will be deemed to have occurred on the
earliest of the following dates which occurs after June 1, 2008:

(a) the date any person or group of persons (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) together with its affiliates,
excluding employee benefit plans of the Company, is or becomes (or publicly
discloses that such person or group is or has become), directly or indirectly,
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that the event described
in this subparagraph (a) shall not be deemed to be a Change of Control by virtue
of the beneficial ownership, or the acquisition of beneficial ownership, of
voting securities by (i) any employee benefit plan sponsored or maintained by
the Company or by a person controlled by the Company; (ii) any underwriter (as
such term is defined in Section 2(a)(11) of the Securities Act of 1933) that
beneficially owns voting securities temporarily in connection with an offering
of such securities; (iii) the Executive; or (iv) any member of the family of the
Executive unless the Executive, acting in good faith, provides written notice to
the Company that the Executive believes, and within twenty (20) business days
after the Company receipt of the Executive’s notice a majority of the
independent members of the Board of Directors determines, that the beneficial
ownership of voting securities by such family member creates a substantial
threat to corporate policy and effectiveness. For the purpose of clause
(iii) above, “family” means any lineal descendent, including adoptive
relationships, of Earl E. Congdon or John R. Congdon, any spouse of the
foregoing and any trust established by or for the benefit of any of the
foregoing, and “independent” shall have the meaning set forth in the corporate
governance rules of the principal exchange on which the Company’s common stock
is listed; or

(b) the date when, as a result of a tender offer or exchange offer for the
purchase of securities of the Company (other than such an offer by the Company
for its own securities), or as a result of a proxy contest, merger, share
exchange, consolidation or sale of assets, or as a result of any combination of
the foregoing, individuals who at the beginning of any two (2) year period
during the Term constitute the Board, plus new directors whose election or
nomination for election by the Company’s shareholders is approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such two-year period (“Continuing Directors”), cease for any
reason during such two-year period to constitute at least two-thirds (2/3) of
the members the Board; or

(c) the effective date of a merger, share exchange or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of the
Company or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or

(d) the effective date of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

2.7. “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.

2.8. “Company” means Old Dominion Freight Line, Inc., a Virginia corporation
with its principal offices at Thomasville, North Carolina.

2.9. “Company Welfare Benefit Plans” means the group medical, dental, vision and
life insurance plans or programs (whether insured or self insured, or any
combination thereof) provided by the Company for the benefit of its active
employees or former employees and their dependents. The group medical, dental,
and vision plans shall sometimes be referred to herein as the “Company Health
Care Plan” and the group life insurance plan shall sometimes be referred to
herein as the “Company Life Insurance Plan.”

2.10. “Compensation Continuance Period” means the three-year period commencing
on the first day of the calendar month next following the calendar month in
which the Termination Date occurs.

2.11. “Compensation Continuance Termination Event” means the termination of the
Executive’s employment by the Company’s exercise of the Notice Exception, or by
the Company as a result of the Executive’s Total Disability, or by the Executive
for Good Reason or by the Executive’s exercise of the Notice Exception after
attaining his 65th birthday, or, in the event the Company gives notice which
causes the Term to be fixed for a definite three-year period in accordance with
Section 5.1, the termination of the Executive’s employment upon expiration of
the fixed Term. In no event shall the termination of the Executive’s employment
as a result of his death or For Cause be treated as a Compensation Continuance
Termination Event.

2.12. “Confidential Information” means all information concerning the business
of the Company and its affiliates that is confidential, proprietary or otherwise
not generally available to the public. By way of example, Confidential
Information includes, without limitation, all competitively-sensitive
information, all trade secrets, processes, specifications, data, files, computer
programs and related codes, software improvements, inventions, techniques,
business plans, marketing plans, strategies, acquisition prospects, forecasts,
methods, manner of operations, information relating to past, present and
prospective customers and clients, pricing and cost information, new products,
other financial information, employee lists, personnel policies, contracts,
digital intellectual property, information with respect to internal affairs, and
all information covered by the Trade Secrets Protection Act, N.C. Gen. Stat.,
Chapter 661 §§152-162 (or any successor thereto). The parties expressly agree
that Confidential Information does not exist in written form only.
Notwithstanding the foregoing, “Confidential Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by the Executive in violation of this Agreement, or
(ii) is received by the Executive from another party that did not receive such
information directly or indirectly from the Company or any of its affiliates
under an obligation of confidentiality.

2.13. “Customers” means and includes any and all Persons who are customers,
patrons or clients of the Company with respect to the Business and with whom the
Executive either had personal contact or had knowledge that such Persons were
customers, patrons or clients of the Company with respect to the Business.

2.14. “Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.

2.15. “Extended Coverage Period” means the period commencing on the Termination
Date and ending on the earlier of the date of the Executive’s death or the last
day of the calendar month in which he receives his final payment of compensation
continuance pursuant to Section 10.2.

2.16. “Final Average Compensation” means the average of the Executive’s Annual
Compensation for the three (3) calendar years within the five (5) calendar year
period next preceding the calendar year in which falls his Termination Date,
which will produce the highest average; provided, however, that the Executive’s
Annual Compensation for his Termination Year shall be one of the calendar years
used to compute his Final Average Compensation if doing so would result in a
higher average.

2.17. “For Cause” means one or more of the following: (i) habitual intoxication
by the Executive which the Board determines in good faith adversely affects the
Executive’s ability to perform his duties under this Agreement; (ii) conviction
of the Executive by a court of competent jurisdiction of, or plea by the
Executive of “guilty” or “no contest” to, theft, fraud or embezzlement from the
Company; (iii) conviction of the Executive by a court of competent jurisdiction
of, or plea by the Executive of “guilty” or “no contest” to, a felony which, as
determined in good faith by the Board, constitutes a crime involving moral
turpitude and results in material harm to the Company; (iv) any material act or
omission by the Executive involving gross malfeasance or gross negligence in the
performance of his duties and responsibilities to the Company to the detriment
of the Company, all as determined by the Board in good faith; (v) any diversion
by the Executive for his personal gain of any clearly viable and significant
business opportunity from the Company (other than with the prior written consent
of the Board); (vi) any willful violation of any provision of the Company’s
Corporate Governance Guidelines, the Company’s Code of Business Conduct and
Ethics, or any covenant contained in this Agreement; or (vii) the Executive’s
material violation of the requirements of the Sarbanes-Oxley Act of 2002 or any
other federal or state securities law, rule or regulation, including, without
limitation, engagement in any conduct that results in the Executive’s obligation
to reimburse the Company for the amount of any bonus, incentive-based
compensation, equity-based compensation, profits realized from the sale of the
Company’s securities or other compensation pursuant to application of the
provisions of Section 304 of the Sarbanes-Oxley Act of 2002. For purposes of
this provision, no act or failure to act on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without a reasonable belief that the Executive’s action or
omission was in the best interests of the Company. For Cause shall not include
the Executive’s Total Disability.

2.18. “Fundamental Disagreement” means a material disagreement between the
Executive and the Board that occurs after a Change of Control and concerns the
strategic direction of the Company or another issue of fundamental importance to
the Company, as described in a written notice provided by the Executive to the
Chairman of the Board, provided that (i) the material disagreement occurs within
three (3) years after the Change of Control, (ii) the Executive is the Chief
Executive Officer of the Company at the time of the Executive’s written notice
to the Board, (iii) within sixty (60) days after the date of such written
notice, a majority of the members of the Board who are not members of the family
(as defined in Section 2.6(a)) of the Executive confirm in writing that there
exists a material disagreement with the Board about the strategic direction of
the Company or another issue of fundamental importance to the Company that makes
it impracticable for the Executive to continue to serve as the Chief Executive
Officer of the Company, and (iv) there has existed no For Cause basis for the
Executive’s termination during the Term.

2.19. “Good Reason” means, without the Executive’s express written consent, any
of the following:

(a) a material breach by the Company of any provision of this Agreement;

(b) the failure of the Executive to be elected or re-elected to the Board;

(c) a material reduction by the Company in the Executive’s Base Salary as in
effect as of the date of this Agreement or as the same shall be increased from
time to time;

(d) the liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of the Company’s assets unless a
successor or successors (by merger, consolidation or otherwise) to which all or
a significant portion of the assets have been transferred assumes all duties and
obligations of the Company under this Agreement;

(e) the assignment to the Executive of duties inconsistent with the position and
status of the offices and positions of the Company held by the Executive as of
the date of this Agreement;

(f) the exclusion of the Executive from participation in the Company’s employee
benefit plans (other than as a result of the termination of the plan or any
other action of the Company that affects substantially all employees
participating in the plan) in effect as of the date of this Agreement, as the
same may be improved or enhanced from time to time;

(g) the transfer of the Executive’s primary work location to a location that is
more than thirty (30) miles from the Executive’s primary work location
immediately prior to the date of this Agreement or the requirement that the
Executive relocate his principal residence more than thirty (30) miles from the
Executive’s primary work location as of the date of this Agreement;

(h) the requirement by the Company that the Executive travel on Company business
to a substantially greater extent than required immediately prior to the date of
this Agreement; or

(i) the occurrence of a Fundamental Disagreement.

Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason under this Section 2.19 shall cease to be an event
constituting Good Reason if the Executive fails to provide the Company with
notice of the occurrence of any of the foregoing within the thirty (30) day
period immediately following the date on which the Executive first becomes aware
(or reasonably should have become aware) of the occurrence of such event, except
that the occurrence of a Fundamental Disagreement shall be governed by
Section 2.18.

2.20. “Individual Policy” means an individual policy of insurance providing
coverage for the Executive and his dependants.

2.21. “Life Insurance Benefit” means ten million dollars ($10,000,000) of life
insurance coverage (the “Coverage”) for the benefit and protection of the
Executive’s family. The Company will pay, or reimburse (in accordance with the
procedures for reimbursement set forth in ARTICLE 7) the Executive for, the
premiums for the Coverage up to the preferred rates (i.e., the rates applicable
to nonsmokers whose health, life-style, family history, and other
characteristics are such as to suggest they will exhibit significantly better
than average mortality experience) charged by the insurance company issuing the
life insurance policy providing for such Coverage. In the event the Company
cannot obtain the Coverage at the preferred rates, the Executive may either pay
the premiums for such Coverage in excess of the preferred rates or reduce the
Coverage to the level of coverage that can be obtained at the preferred rates.
The Executive shall be the owner of the life insurance policy issued on the life
of the Executive pursuant to this Section 2.21. See ARTICLE 12.

2.22. “Notice Exception” means the right, as described in Section 5.2, of either
party to the Agreement to terminate this Agreement upon giving the required
written notice.

2.23. “Person” means any individual, partnership, joint venture, corporation,
company, firm, group or other entity.

2.24. “Term” means the term of the Executive’s employment under this Agreement
as provided in Section 5.1.

2.25. “Termination Date” means the date the Term expires pursuant to the
provisions of ARTICLE 5.

2.26. “Termination Year” means the calendar year in which the Term expires.

2.27. “Time Period” means the Term and the twenty-four-month period next
following the expiration of the Term.

2.28. “Trade Area” means the United States of America.

2.29. “Total Disability” means the permanent and total inability, by reason of
physical or mental infirmity, or both, of the Executive to perform his regular
and customary duties with the Company in a satisfactory manner. The
determination of the existence or nonexistence of Total Disability shall be made
by the Board, pursuant to a medical examination by a medical doctor licensed to
practice medicine in the State of North Carolina selected or approved by the
Board.

ARTICLE 3. EMPLOYMENT OF EXECUTIVE. Subject to the terms and conditions set
forth in this Agreement, the Company hereby employs the Executive and the
Executive hereby accepts such employment for the period stated in ARTICLE 5 of
this Agreement.

ARTICLE 4. POSITION, RESPONSIBILITIES AND DUTIES.

4.1. Position and Responsibilities. During the Term (as defined in Sections 2.24
and 5.1), the Executive shall serve as President and Chief Executive Officer of
the Company on the conditions herein provided. The Executive shall perform such
duties as are customarily performed by one holding the position of President and
Chief Executive Officer and shall additionally render such other services and
duties as may be reasonably assigned to him from time to time by the Company,
consistent with his position. The Executive shall at all times report to the
Board.

4.2. Duties. In addition to having the responsibilities described in
Section 4.1, during the Term, the Executive shall also serve, if elected, as a
director of the Company or an officer and director of any subsidiary or
affiliate of the Company. During the Term and except for illness, vacation
periods in accordance with the Company’s established policy, and leaves of
absence in accordance with the Company’s established policy, the Executive shall
devote his full business time, attention, skill, energies and efforts to the
faithful performance of his duties hereunder and to the business and affairs of
the Company and any subsidiary or affiliate of the Company and shall not during
the Term be employed in any other business activity, whether or not such
activity is pursued for gain, profit or other pecuniary advantage; provided,
however, that (i) with the approval of the Board, the Executive may serve, or
continue to serve, on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board’s judgment, will
not present any conflict of interest with the Company or any of its subsidiaries
or affiliates or divisions, or materially affect the performance of the
Executive’s duties pursuant to this Agreement and (ii) subject to the
restrictions of Section 14.3, the Executive shall not be prevented from
investing his personal assets in any business, where the form or manner of such
investment will not require substantial services on the part of the Executive in
the operation of the business in which such investment is made.

ARTICLE 5. TERM.

5.1. Term of Employment. The Term shall commence as of June 1, 2008, and shall
continue until the earliest to occur of the following: (i) May 31, 2011 (except
as otherwise provided in this Section 5.1); (ii) the date of death of the
Executive; (iii) the specified date of termination under the Notice Exception
(as defined in Section 5.2); (iv) the date of termination under the Cause
Exception (as defined in Section 5.3); (v) the date the Executive terminates his
employment for Good Reason; or (vi) the date of termination as a result of the
Executive’s Total Disability. Notwithstanding the provisions of subparagraph (i)
of this Section 5.1, as of the first day of each calendar month commencing
July 1, 2008, the Term shall be extended automatically, without any further
action by the Company or the Executive, for an additional calendar month unless
either party shall notify the other party in writing that it desires to fix the
Term for a definite three-year period. Such notice shall become effective ninety
(90) days after the date the notice is given and no further automatic monthly
extensions of the Term shall occur after such effective date. All references
herein to the “Term” shall include the initial Term and all automatic monthly
extensions as provided in this Section 5.1.

5.2. Termination by Giving Notice. If either party hereto desires to terminate
the Executive’s employment prior to the expiration of the Term, such party shall
give not less than ninety (90) days written notice of such desire to the other
party specifying the date of termination (the “Notice Exception”).
Notwithstanding the foregoing, the Company shall not invoke the Notice Exception
during any period of Total Disability of the Executive. A decision by the
Company to terminate the Executive pursuant to the Notice Exception shall be by
action of the Board, and the Executive agrees that neither he nor any member of
his family shall vote with respect to this decision. For this purpose, “family”
means any lineal descendent, including adoptive relationships, of Earl E.
Congdon or John R. Congdon, any spouse of the foregoing and any trust
established by or for the benefit of any of the foregoing.

5.3. Termination for Cause; Automatic Termination. The Company shall at all
times have the right to discharge the Executive For Cause (the “Cause
Exception”). If the Company desires to discharge the Executive under the Cause
Exception, it shall give notice to the Executive as provided in Section 5.6. If
the Company is terminating the Executive for a reason described in
Section 2.17(iv) or (v), the Executive shall have thirty (30) days after notice
has been given to him to cure the reason given in the notice. If the reason for
the Company’s exercise of its right to terminate the Executive is timely cured
by the Executive to the satisfaction of the Board, the Company’s notice shall
become null and void. Nothing contained herein or in this Section 5.3 shall
limit the ability of the Executive to enforce his rights under this Agreement to
the extent that there is a disagreement as to the basis for the applicability of
the Cause Exception or cure under the Cause Exception.

5.4. Good Reason. The Executive may terminate his employment at any time for
Good Reason (the “Good Reason Exception”). If the Executive desires to terminate
his employment for Good Reason, he shall give notice to the Company as provided
in Section 5.6. If the Executive is terminating for a reason described in
Section 2.19(a), (b), (c), (e), (f), (g) or (h), the Company shall have thirty
(30) days after notice has been given to it to cure the reason given in the
notice. If the reason for the Executive’s exercise of his right to terminate is
timely cured by the Company to the satisfaction of the Executive, the
Executive’s notice shall become null and void. Nothing contained herein or in
this Section 5.4 shall limit the ability of the Company to enforce its rights
under this Agreement to the extent that there is a disagreement as to the basis
for the applicability of the Good Reason Exception or cure under the Good Reason
Exception.

5.5. Total Disability. The Company may terminate the Executive’s employment as a
result of the Executive’s Total Disability. If the Company desires to terminate
the Executive as a result of his Total Disability, it shall give notice to the
Executive as provided in Section 5.6.

5.6. Notice of Termination. Any termination by the Company under the Cause
Exception or as a result of the Executive’s Total Disability, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto. For purposes of Sections 5.3, 5.4 and 5.5, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
effective date of termination. The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of the reason given for the termination of the
Executive’s employment shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

5.7. Rights of Executive Upon Termination of Employment.

(a) Following the date the Term expires on account of one of the terminating
events described in subparagraphs (i) (expiration of three-year Term), (iii)
(termination under Notice Exception), (v) (termination for Good Reason) or (vi)
(termination as a result of Total Disability) of Section 5.1, the rights of the
Executive shall be as provided in ARTICLES 6 (compensation), 7 (reimbursements),
9 (other employee benefits), 10 (termination compensation), 11 (welfare and
retirement benefits), 12 (life insurance), 14 (covenants), 16 (attorneys’ fees),
18 (indemnification) and 26 (corporate merger).

(b) Following the date the Term expires on account of the Executive’s death as
provided in subparagraph (ii) of Section 5.1, the rights of the Executive’s
personal representative and surviving spouse shall be as provided in ARTICLES 6
(compensation), 7 (reimbursements), 9 (other employee benefits), 10 (termination
compensation), 12 (life insurance), 16 (attorneys’ fees), 18
(indemnification) and 26 (corporate merger).

(c) Following the date the Executive is terminated For Cause as provided in
subparagraph (iv) of Section 5.1, the rights of the Executive shall be as
provided in ARTICLES 6 (compensation), 7 (reimbursements), 9 (other employee
benefits), 14 (covenants), 18 (indemnification) and 26 (corporate merger). In no
event shall the Executive be entitled to the benefits provided in ARTICLES 10,
11, 12, 13 and 16 in the event his employment is terminated by the Company For
Cause.

ARTICLE 6. COMPENSATION. For all services rendered by the Executive during the
Term, including without limitation, services as an executive, officer, director
(except fees and reimbursements to which all members of the Board, or a
subsidiary or affiliate of the Company, are generally entitled) or member of any
committee of the Company or of any subsidiary, affiliate, or division thereof,
the Company shall pay the Executive as compensation the following:

6.1. Base Salary. The Executive shall be paid for his services during the Term
the Base Salary, payable in appropriate installments to conform with regular
payroll dates for salaried personnel of the Company. The Executive’s Base Salary
shall be reviewed annually in accordance with the standard payroll practices and
procedures of the Company applicable to its executive officers.

6.2. Discretionary Bonus. In addition to the Base Salary provided for in
Section 6.1, the Executive shall be entitled to such bonus or bonuses, if any,
as may be awarded to the Executive from time to time by the Board. Any such
bonus shall be payable in the manner specified by the Board at the time any such
bonus is awarded.

6.3. Incentive Bonus. In addition to the Base Salary provided for in
Section 6.1, the Executive shall be entitled to participate in the Company’s
executive profit-sharing bonus program (also referred to as the “XPS” program or
the “Performance Incentive Plan,” or both) and receive such bonuses as may be
awarded to the Executive from time to time under such program. Any such bonuses
shall be payable in the manner specified in such program.

6.4. Other Plans. In addition to the Base Salary and bonuses provided for in
Sections 6.1, 6.2 and 6.3, the Executive shall be entitled to participate in any
other bonus or incentive plans of the Company (whether now in existence or
hereinafter established) in which other senior executives of the Company are
entitled to participate.

ARTICLE 7. REIMBURSEMENT OF EXPENSES AND SECRETARIAL ASSISTANCE. The Company
recognizes that the Executive will incur, from time to time, expenses for the
benefit of the Company and in furtherance of the Company’s business, including,
but not limited to, expenses for entertainment, travel and other business
expenses consistent with the Company’s past practices. During the Term, the
Executive will be reimbursed for his reasonable expenses incurred for the
benefit of the Company in accordance with the established policy of the Company
as adopted from time to time by the Board. To receive such reimbursement, the
Executive must present to the Company an itemized accounting, in such detail as
the Company may reasonably request, of such expenditures, and all reimbursements
must be made no later than the end of the calendar year following the calendar
year in which the expense was incurred. In the event of the termination of the
Executive’s employment for any reason, the Company shall reimburse the Executive
(or in the event of death, his personal representative) for expenses incurred by
the Executive on behalf of the Company prior to the Termination Date to the
extent such expenses have not been previously reimbursed by the Company. The
Company further agrees to furnish the Executive during the Term with an office
and such secretarial assistance as shall be suitable to the character of the
Executive’s position with the Company and adequate for the performance of his
duties hereunder. The Company further agrees that the Executive may use during
the Term the Company’s airplane or airplanes for personal use in accordance with
the general policy of the Company as adopted from time to time by the Board. The
Company further agrees to pay on behalf of the Executive during the Term the
membership dues and initiation fees for the Executive’s membership in a private
club or clubs in accordance with the general policy of the Company as adopted
from time to time by the Board. The Company further agrees to provide the
Executive during the Term with an automobile for his use. The expenses eligible
for reimbursement under this ARTICLE 7 in any calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year. The Executive’s rights under this ARTICLE 7 shall not be
subject to liquidation or exchange for any other benefit.

ARTICLE 8. VACATION AND SICK LEAVE. The Executive shall be entitled to vacation
and sick leave during the Term, commensurate with his position and in accordance
with the Company’s established policy for senior executives as adopted from time
to time by the Board. The Executive shall continue to receive the compensation
provided for in ARTICLE 6 during the time of his vacation and sick leave.

ARTICLE 9. OTHER EMPLOYEE BENEFITS. The Executive shall be entitled to
participate in any and all retirement, medical, dental, vision, disability, life
insurance, long-term disability insurance, nonqualified deferred compensation
and tax-qualified retirement plans or any other plans or benefits offered by the
Company to its senior executives generally, if and to the extent the Executive
is eligible to participate in accordance with the terms and provisions of any
such plan or benefit program. Nothing in this ARTICLE 9 is intended, or shall be
construed, to require the Company to institute any particular plan, program or
benefit. Benefits payable pursuant to this Agreement shall be in addition to
benefits payable to the Executive under all other employee benefit plans or
programs of the Company.

ARTICLE 10. TERMINATION COMPENSATION.

10.1. Monthly Compensation. Upon the expiration of the Term for any reason, the
Executive shall be entitled to receive his Base Salary through the last day of
the month in which the Termination Date occurs (the “Base Salary Payments”). The
Base Salary Payments shall be paid to the Executive in a lump sum on the first
day of the seventh (7th) calendar month following the calendar month in which
the Termination Date occurs.

10.2. Compensation Continuance. In addition to the compensation provided for in
Section 10.1, upon the occurrence of a Compensation Continuance Termination
Event, the Executive shall be entitled to receive during the Compensation
Continuance Period an annual benefit equal to his Final Average Compensation. If
the Compensation Continuance Termination Event is the termination of the
Executive’s employment by the Company as a result of the Executive’s Total
Disability, the Executive’s Final Average Compensation shall be reduced by any
amounts actually paid to the Executive during the Compensation Continuance
Period under any Company sponsored long-term disability policy or any long-term
disability policy on the life of the Executive for which the Company paid the
premiums. The Executive’s Final Average Compensation shall be paid in accordance
with the payroll schedule for salaried personnel of the Company. Notwithstanding
the foregoing, the Executive’s Final Average Compensation payable during the
first six months of the Compensation Continuance Period shall be paid to the
Executive in a lump sum as of the first day of the seventh (7th) calendar month
of the Compensation Continuance Period. Thereafter, all payments of Final
Average Compensation shall be payable in accordance with the payroll schedule
for salaried personnel of the Company.

10.3. Release. In consideration of the Compensation Continuance payable to the
Executive pursuant to this ARTICLE 10, the Executive agrees to complete and
execute a General Release and Waiver of Claims (the “Release”), which Release
shall be in substantially the form attached hereto as Exhibit A. Prior to the
Executive’s termination of employment, the Company may modify the Release to
conform it to the laws of the local jurisdiction applicable to the Executive so
long as such modification does not increase the obligations of the Executive
thereunder.

See ARTICLE 11 for special benefits the Executive may be entitled to receive
under the Company Welfare Benefit Plans upon the expiration of the Term.

ARTICLE 11. SPECIAL WELFARE BENEFITS.

11.1. Continued Participation in Company Health Care Plan. In addition to the
other benefits provided for in this Agreement, the Executive shall be entitled
to the following benefits:

(a) The Executive shall be entitled to participate (treating the Executive as an
“active employee” of the Company for this purpose) in the Company Health Care
Plan during the Extended Coverage Period (the “Continuation Coverage”). The
Company, consistent with sound business practices, shall use its best efforts to
provide the Executive and his dependents with the Continuation Coverage under
the Company Health Care Plan, including, if necessary, amending the applicable
provisions of the Company Health Care Plan and negotiating the addition of any
necessary riders to any group health insurance contract. During the Extended
Coverage Period, the Executive shall pay the entire premium required for the
Continuation Coverage under the Company Health Care Plan. During the first
eighteen (18) months of the Extended Coverage Period, the premium required for
the Continuation Coverage shall be equal to the premium required by the
continuation of coverage requirements of Section 4980B of the Code and Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) for such Continuation Coverage (the “COBRA Rate”). During the
remainder of the Extended Coverage Period, the premium required for the
Continuation Coverage shall be the greater of the COBRA Rate or the actuarially
determined cost of the Continuation Coverage as determined by an actuary
selected by the Company.

(b) If at any time during the Extended Coverage Period the Company is unable for
whatever reason to provide the Executive with the Continuation Coverage under
the Company Health Care Plan, the Company, consistent with sound business
practices, shall use its best efforts to provide the Executive coverage under an
Individual Policy of health insurance providing coverage which is substantially
identical to the Continuation Coverage to be provided under the Company Health
Care Plan. In such event, the Executive shall pay the entire premium charged for
coverage of the Executive and his dependents under the Individual Policy.

(c) The Continuation Coverage provided to the Executive and his dependents
pursuant to this Section 11.1 is intended to satisfy the continuation of
coverage requirements of COBRA. In the event that the period of Continuation
Coverage expires prior to the end of the period of continuation coverage to
which the Executive and his dependents would be entitled under COBRA (the “COBRA
Period”), the Executive and/or his dependents may elect continuation coverage
under COBRA (“COBRA Coverage”) for the remainder of the COBRA Period. The
Executive and/or his dependents shall be responsible for paying the full amount
of the premium charged for such COBRA Coverage under the Company Health Care
Plan at the COBRA Rate. Notwithstanding the foregoing provisions of this
Section 11.1, in the event that the Continuation Coverage for whatever reason
does not satisfy the continuation of coverage requirements of COBRA, the
Executive and/or his dependents shall be entitled to elect COBRA Coverage in
lieu of the Continuation Coverage described in this Section 11.1. In such event,
the Executive and/or his dependents shall be responsible for paying the full
amount of the premium charged for such COBRA Coverage under the Company Health
Care Plan at the COBRA Rate.

(d) During the Extended Coverage Period, the Company shall pay to the Executive
a monthly special benefit as determined pursuant to the provisions of this
paragraph (d) (the “Special Benefit”). The amount of the monthly Special Benefit
shall be equal to the amount of the monthly premium actually paid by the
Executive for the Continuation Coverage for the Executive and his dependents
required by this Section 11.1. The Special Benefit shall be payable on the 20th
day of each calendar month during the Extended Coverage Period, or within ten
(10) business days thereafter.

11.2. Continued Participation in Company Life Insurance Plan. In addition to the
other benefits provided for in this Agreement, the Executive shall be entitled
to participate (treating the Executive as an “active employee” of the Company
for this purpose) in the Company’s Life Insurance Plan during the Extended
Coverage Period. The Company shall pay the premium for coverage of the Executive
under the Company Life Insurance Plan.

ARTICLE 12. SPECIAL LIFE INSURANCE BENEFIT WHILE EMPLOYED. In order to provide
an additional incentive to the Executive to continue in the employment of the
Company and to provide greater financial security to the Executive’s family, the
Executive shall be entitled to receive the Life Insurance Benefit during the
Term. The Life Insurance Benefit shall be provided in addition to any other
death or similar benefits provided for in ARTICLES 9 and 13. In no event shall
the Company pay the premiums for the Life Insurance Benefit following the
termination of the Executive’s employment for any reason.

ARTICLE 13. DEATH FOLLOWING TERMINATION OF EMPLOY-MENT AND BEFORE RECEIPT OF ANY
OR ALL PAYMENTS DUE. In the event the Executive becomes entitled to receive
payments pursuant to ARTICLE 10, and he dies prior to receiving any or all of
the payments to which he is due, then such remaining payments shall be payable
as provided in this ARTICLE 13.

13.1. Surviving Spouse. If the Executive dies with a surviving spouse, then such
remaining payments shall be made to his surviving spouse (the “spouse”). If the
spouse dies prior to receiving any or all of the payments to which she is due,
then such remaining payments shall be made in accordance with the provisions of
Section 13.2 of this Article, as if the spouse had not survived the Executive.

13.2. No Surviving Spouse. If the Executive dies without a surviving spouse,
then such remaining payments shall be made to the beneficiary or beneficiaries
(which may include individuals, trusts or other legal entities) designated by
the Executive on the form attached hereto as Exhibit B and filed with the
Company prior to his death (the “Beneficiary Designation Form”). If the
Executive fails to designate a beneficiary or fails to file the Beneficiary
Designation Form with the Company prior to his death, the remaining payments
shall be made to his estate. If a named beneficiary entitled to receive payments
pursuant to the Beneficiary Designation Form dies at a time when additional
payments still remain to be paid, then and in any such event, such remaining
payments shall be paid to the other primary beneficiary or beneficiaries named
by the Executive who shall then be living or in existence, if any, otherwise to
the contingent beneficiary or beneficiaries named by the Executive who shall
then be living or in existence, if any; otherwise to the estate of the
Executive.

ARTICLE 14. POST-TERMINATION OBLIGATIONS. All payments and benefits to the
Executive under this Agreement shall be subject to the Executive’s compliance
with the following provisions during the Term and, except as otherwise provided
in this ARTICLE 14, following the termination of the Executive’s employment:

14.1. Assistance in Litigation. The Executive shall, upon reasonable notice,
furnish such information and assistance to the Company as may reasonably be
required by the Company in connection with any litigation in which it is, or may
become, a party, and which arises out of facts and circumstances known to the
Executive. The Company shall promptly reimburse the Executive for his
out-of-pocket expenses incurred during his lifetime in connection with the
fulfillment of his obligations under this Section 14.1 in accordance with its
established policy for making reimbursements as adopted from time to time by the
Board, but in any event no later than the end of the calendar year following the
calendar year in which the expense was incurred. The expenses eligible for
reimbursement under this Section 14.1 in any calendar year shall not affect any
expenses eligible for reimbursement or in-kind benefits to be provided in any
other calendar year. The Executive’s rights under this Section 14.1 shall not be
subject to liquidation or exchange for any other benefit.

14.2. Confidential Information. The Executive acknowledges that all Confidential
Information has a commercial value in the Company’s Business and is the sole
property of the Company. The Executive agrees that he shall not disclose or
reveal, directly or indirectly, to any unauthorized person any Confidential
Information, and the Executive confirms that such information constitutes the
exclusive property of the Company; provided, however, that the foregoing shall
not prohibit the Executive from disclosing such information to third parties or
governmental agencies in furtherance of the interests of the Company or as may
be required by law.

14.3. Noncompetition and Non-Solicitation. The Executive acknowledges and agrees
that during the course of his employment with the Company, he has acquired
valuable information as to the nature and character of the Business and
requirements of the Customers, which information is unique and proprietary to
the Company. The Executive covenants and agrees that during the Time Period he
will not, directly or indirectly, on behalf of himself or on behalf of any
Person: (i) call upon any of the Customers who were such at any time during the
twelve-month period ending on the Executive’s Termination Date for the purpose
of providing any product or service similar to that provided by the Company or
its affiliates or solicit, divert or take away or attempt to solicit, divert or
take away any of such Customers; (ii) induce or attempt to induce any Customer
who was such at any time during the twelve-month period ending on the
Executive’s Termination Date to patronize any Person that is engaged in a
business similar to the Business; (iii) engage in any business within the Trade
Area which is similar to the Business; and (iv) induce or attempt to induce any
employee of the Company to leave the employ of the Company. In addition, during
the Time Period and within the Trade Area, the Executive shall not be (a) the
owner of an equity or ownership interest in any Person, (b) an officer, director
or employee of any Person or (c) a consultant to any Person which conducts the
Business.

14.4. Failure to Comply. In the event that the Executive shall fail to comply
with any provision of this ARTICLE 14, and such failure shall continue for ten
(10) days following delivery of notice thereof by the Company to the Executive,
all rights of the Executive and any person claiming under or through him to the
payments or benefits described in this Agreement shall thereupon terminate and
no person shall be entitled thereafter to receive any payments or benefits
hereunder. In addition to the foregoing, in the event of a breach by the
Executive of the provisions of this ARTICLE 14, the Company shall have and may
exercise any and all other rights and remedies available to the Company at law
or otherwise, including but not limited to obtaining an injunction from a court
of competent jurisdiction enjoining and restraining the Executive from
committing such violation, and the Executive hereby consents to the issuance of
such injunction.

14.5. Reasonableness of Restrictions. The Executive and the Company have each
carefully read the provisions of this ARTICLE 14 and, having done so, agree that
the restrictions set forth in this ARTICLE (including, but not limited to, the
Time Period restriction and the Trade Area restriction set forth in this ARTICLE
14) are fair and reasonable and are reasonably required for the protection of
the Company’s interests. Notwithstanding the foregoing, in the event any part of
the covenants set forth in this ARTICLE 14 shall be held to be invalid or
unenforceable, the remaining parts thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of this ARTICLE 14 relating to
Time Period and/or Trade Area shall be declared by a court of competent
jurisdiction to exceed the maximum time period and/or geographical areas of
restriction such court deems reasonable and enforceable, said time period and/or
geographical areas of restriction shall be deemed to become and thereafter be
the maximum time period and/or geographical areas of restriction that such court
deems reasonable and enforceable.

ARTICLE 15. PARACHUTE PAYMENTS. Notwithstanding anything in this Agreement to
the contrary, in the event that the Company’s outside, independent accountants
shall determine that any amount paid or distributed to the Executive pursuant to
this Agreement (the “Agreement Payments”) shall, as a result of a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company, constitute a parachute payment
within the meaning of Section 280G of the Code, and the aggregate of such
parachute payments and any other amounts paid or distributed to the Executive
from any other plans or arrangements maintained by the Company or its affiliates
(such other payments together with the Agreement Payments shall be referred to
as the “Total Payments”) would more likely than not, in the opinion of the
Company’s accountants, cause the Executive to be subject to the Excise Tax, the
Agreement Payments shall be reduced, eliminated, or postponed in such amounts as
are required to reduce the aggregate “present value” (as that term is defined in
Section 280G(d)(4) of the Code) of such Agreement Payments to one dollar less
than an amount equal to three times the Executive’s “base amount” (as that term
is defined in Section 280G(b)(3)(A) and (d)(1) and (2)) to the end that the
Executive is not subject to the Excise Tax with respect to the Agreement
Payments. To achieve such required reduction in the aggregate present value, the
Company shall determine what items of compensation (payable under this
Agreement) constituting the parachute payments shall be reduced, eliminated or
postponed, the amount of such reduction, elimination or postponement, and the
period of each such postponement. The Company shall promptly notify the
Executive of its determinations. If an amount has been paid or distributed to
the Executive which should not have been paid or distributed due to the required
reduction in aggregate present value, the Executive shall promptly return such
amount to the Company (together with interest at the rate set forth in Section
1274(b)(2)(B) of the Code). For purposes of determining whether and the extent
to which the Total Payments would more likely than not cause the Executive to be
subject to the Excise Tax, no portion of the Total Payments, the receipt of
which the Executive has effectively waived in writing, shall be taken into
account.

ARTICLE 16. ATTORNEYS’ FEES. In the event that the Executive incurs any
attorneys’ fees in protecting or enforcing his rights under this Agreement or
under any employee benefit plans or programs sponsored by the Company in which
the Executive is a participant, the Company shall reimburse the Executive for
such reasonable attorneys’ fees and for any other reasonable expenses related
thereto unless, in the case of an action instituted by the Executive, the
Executive had no reasonable basis for his claim and acted in bad faith. Such
reimbursement shall be made within thirty (30) days following final resolution,
in favor of the Executive, of the dispute or occurrence giving rise to such fees
and expenses. In no event shall the Executive be entitled to receive the
reimbursements provided for in this ARTICLE 16 if his employment is terminated
by the Company For Cause, or if he acts in bad faith or pursues a claim without
merit, or if he fails to prevail in any action instituted by him or the Company.

ARTICLE 17. DECISIONS BY COMPANY. Any powers granted to the Board hereunder may
be exercised by the Compensation Committee of the Board. Such Committee shall
have general responsibility for the administration and interpretation of this
Agreement.

ARTICLE 18. INDEMNIFICATION. The Company shall indemnify the Executive during
his employment and thereafter to the fullest extent permitted by applicable law
in respect of any judgments, fines, settlements, losses, costs or expenses
(including reasonable attorneys’ fees) of any nature related to or arising out
of, or in connection with, his activities as an agent, employee, officer or
director of the Company or in any other capacity on behalf of or at the request
of the Company; provided, that in no event shall such indemnity of the Executive
at any time during the period of his employment by the Company be less than the
maximum indemnity provided by the Company at any time during such period to any
other officer or director under and indemnification insurance policy or the
bylaws or charter of the Company or by agreement.

ARTICLE 19. SOURCE OF PAYMENTS; NO TRUST. The obligations of the Company to make
payments hereunder shall constitute a liability of the Company to the Executive.
Such payments shall be from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the Executive nor his designated beneficiary shall have any interest in
any particular asset of the Company by reason of its obligations hereunder.
Nothing contained in this Agreement shall create or be construed as creating a
trust of any kind or any other fiduciary relationship between the Company and
the Executive or any other person. To the extent that any person acquires a
right to receive payments from the Company hereunder, such right shall be no
greater than the right of an unsecured creditor of the Company.

ARTICLE 20. SEVERABILITY. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any
competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.

ARTICLE 21. ASSIGNMENT PROHIBITED. This Agreement is personal to each of the
parties hereto, and neither party may assign nor delegate any of his or its
rights or obligations hereunder without first obtaining the written consent of
the other party; provided, however, that nothing in this ARTICLE 21 shall
preclude the executors, administrators, or other legal representatives of the
Executive or his estate from assigning any rights under this Agreement to the
person or persons entitled thereto.

ARTICLE 22. NO ATTACHMENT. Except as otherwise provided in this Agreement or
required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

ARTICLE 23. HEADINGS. The headings of articles, paragraphs and sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

ARTICLE 24. GOVERNING LAW. The parties intend that this Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
governed by and construed in accordance with and under and pursuant to the laws
of the State of North Carolina without regard to conflicts of law principles
thereof and that in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with, or by reason of this Agreement,
the laws of the State of North Carolina shall be applicable and shall govern to
the exclusion of the law of any other forum. Any action, special proceeding or
other proceeding with respect to this Agreement shall be brought exclusively in
the federal or state courts of the State of North Carolina, and by execution and
delivery of this Agreement, the Executive and the Company irrevocably consent to
the exclusive jurisdiction of those courts and the Executive hereby submits to
personal jurisdiction in the State of North Carolina. The Executive and the
Company irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue or forum non conveniens, which either may now or
hereafter have to the bringing of any action or proceeding in such jurisdiction
in respect to this Agreement or any transaction related hereto. The Executive
and the Company acknowledge and agree that any service of legal process by mail
in the manner provided for notices under this Agreement constitutes proper legal
service of process under applicable law in any action or proceeding under or in
respect to this Agreement.

ARTICLE 25. BINDING EFFECT. This Agreement shall be binding upon, and inure to
the benefit of, the Executive and his heirs, executors, administrators and legal
representatives and the Company and its permitted successors and assigns.

ARTICLE 26. MERGER OR CONSOLIDATION. The Company will not consolidate or merge
into or with another corporation, or transfer all or substantially all of its
assets to another corporation (the “Successor Corporation”) unless the Successor
Corporation shall assume this Agreement, and upon such assumption, the Executive
and the Successor Corporation shall become obligated to perform the terms and
conditions of this Agreement.

ARTICLE 27. COUNTERPARTS. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

ARTICLE 28. NOTICES. All notices, requests and other communications to any party
under this Agreement shall be in writing (including telefacsimile transmission
or similar writing) and shall be given to such party at its address or
telefacsimile number set forth below or such other address or telefacsimile
number as such party may hereafter specify for the purpose by notice to the
other party:

(a) If to the Executive:

David S. Congdon

c/o Old Dominion Freight Line, Inc.

500 Old Dominion Way

Thomasville, North Carolina 27360

Fax Number: (336) 822-5289

With a copy to:

David S. Congdon

1030 Rockford Road

High Point, North Carolina 27262

Fax Number: (336) 883-7384

(b) If to the Company:

Old Dominion Freight Line, Inc.

Attention: General Counsel

500 Old Dominion Way

Thomasville, North Carolina 27360

Fax Number: (336) 822-5289

(c) If to the Chairman of the Board:

Chairman of the Board of Directors

c/o Old Dominion Freight Line, Inc.

Attention: General Counsel

500 Old Dominion Way

Thomasville, North Carolina 27360

Fax Number: (336) 822-5289

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this ARTICLE 28. Delivery of
any notice, request, demand or other communication by telefacsimile shall be
effective when received if received during normal business hours on a business
day. If received after normal business hours, the notice, request, demand or
other communication will be effective at 10:00 a.m. on the next business day.

ARTICLE 29. MODIFICATION OF AGREEMENT. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
ARTICLE 29 may not be waived except as herein set forth.

ARTICLE 30. TAXES. To the extent required by applicable law, the Company shall
deduct and withhold all necessary Social Security taxes and all necessary
federal and state withholding taxes and any other similar sums required by law
to be withheld from any payments made pursuant to the terms of this Agreement.

ARTICLE 31. MITIGATION. The Executive shall not be required to mitigate the
amount of any payment provided for in ARTICLE 10 by seeking other employment or
otherwise, and, subject to the provisions of ARTICLES 14 and 15, any payment or
benefit to be provided to the Executive pursuant to this Agreement shall not be
reduced by any compensation or other amount earned or collected by the Executive
at any time before or after the termination of the Executive’s employment.

ARTICLE 32. CLAW BACK. The Executive acknowledges that any bonus, incentive
and/or equity based compensation paid to him under or pursuant to the terms of
this Agreement or any other plan or program of the Company will be subject to
any recoupment, “claw back” or similar policy adopted by the Board after the
date of this Agreement and reduced to writing, as the same may thereafter be
amended from time to time.

ARTICLE 33. COMPLIANCE WITH CODE SECTION 409A. To the extent applicable, the
parties hereto intend that this Agreement comply with Section 409A of the Code,
and all rules, regulations and other similar guidance issued thereunder (“Code
Section 409A”). The parties agree that this Agreement shall at all times be
interpreted and construed in a manner to comply with Code Section 409A
(including compliance with any applicable exemptions from Code Section 409A) and
that should any provision be found not in compliance with Code Section 409A, the
parties are contractually obligated to execute any and all amendments to this
Agreement deemed necessary and required by the Company’s legal counsel to
achieve compliance with Code Section 409A or any applicable exemption. By
execution and delivery of this Agreement, the Executive irrevocably waives any
objections he may have to the amendments required by Code Section 409A. The
parties also agree that in no event shall any payment required to be made
pursuant to ARTICLE 10 of this Agreement that is considered deferred
compensation within the meaning of Code Section 409A be made to the Executive
unless he has incurred a separation from service (as defined in Code Section
409A). In the event amendments are required to make this Agreement compliant
with Code Section 409A, the Company shall use its best efforts to provide the
Executive with substantially the same benefits and payments he would have been
entitled to pursuant to this Agreement had Code Section 409A not applied, but in
a manner that is compliant with Code Section 409A or any of its exemptions. The
manner in which the immediately preceding sentence shall be implemented shall be
the subject of good faith negotiations of the parties. The parties also agree
that in no event shall any payment required to be made pursuant to this
Agreement that is considered deferred compensation within the meaning of Code
Section 409A (and is not otherwise exempt from the provisions thereof) be
accelerated in violation of Code Section 409A. The parties further agree that
any payment that is considered deferred compensation within the meaning of Code
Section 409A (and is not otherwise exempt from the provisions thereof) and is
made as a result of a separation from service cannot commence under Code
Section 409A until the lapse of six (6) months after a separation from service
(or death of the Executive, if earlier).

ARTICLE 34. RECITALS. The Recitals to this Agreement are incorporated herein and
shall constitute an integral part of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

EXECUTIVE

/s/ David S. Congdon
David S. Congdon

OLD DOMINION FREIGHT LINE, INC.

By: /s/ Earl E. Congdon
Name: Earl E. Congdon
Title: Executive Chairman


Attest:
/s/ Joel B. McCarty, Jr.
Secretary/Asst. Secretary

1

EXHIBIT A

OLD DOMINION FREIGHT LINE, INC.
EMPLOYMENT AGREEMENT

GENERAL RELEASE AND WAIVER OF CLAIMS

In consideration of the payment by Old Dominion Freight Line, Inc. (the
“Company”) of the termination compensation (the “Termination Compensation”) and
other benefits payable to me pursuant to that certain Amended and Restated
Employment Agreement dated      ,      , to which this Exhibit A is attached
(the “Agreement”), I,      agree to and do finally and completely release and
forever discharge the Company and its present and former parents, subsidiaries
and affiliates, and any one or more of their present and former employees,
shareholders, officers, directors or agents (the “Releasees”) from any and all
liabilities claims, obligations, demands and causes of action of any and every
kind or nature whatsoever, in law, equity or otherwise, known or unknown,
suspected or unsuspected, disclosed and undisclosed, which I now have, own or
hold, or claim to have, own or hold, or which I may have, own or hold, or claim
to have, own or hold, against each or any of the Releasees arising from or
relating to my employment with the Company and termination of that employment.

This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state federal or local law, any federal, state or local
anti-discrimination statute, ordinance or regulation, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act 1991, or the Employee Retirement Income Security Act of 1974,
all as amended, or any similar federal, state or local statutes, ordinances or
regulations, or claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims (other
than the Termination Compensation and other benefits to which I am or become
entitled under the Agreement); provided, however, that this Release does not
include actions brought by me (or my personal representative) to enforce the
terms of this Release, including my right to the Termination Compensation and
other benefits to which I am or become entitled under the Agreement, or to
secure benefits under any other employee benefit plan or program of the Company
of which I am a participant, or to seek indemnification under the Company’s
bylaws or other corporate governance documents, or to seek worker’s compensation
or unemployment compensation benefits, and this Release does not apply to any
rights or claims that I might have which arise as a result of any conduct that
occurs after the date this Release is signed by me. If I violate the terms of
this Release, I agree to pay the Releasees’ costs and reasonable attorneys’
fees.

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
the Company.

As provided by law, I have been advised by the Company to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will
not receive the Termination Compensation described in the Agreement. I further
understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.

ACKNOWLEDGED AND AGREED TO,
INTENDING TO BE LEGALLY BOUND HEREBY:

     
Executive

Dated:      

2

EXHIBIT B

BENEFICIARY DESIGNATION

OLD DOMINION FREIGHT LINE, INC.

Subject to and in accordance with the provisions of ARTICLE 13 of the AMENDED
AND RESTATED EMPLOYMENT AGREEMENT between the undersigned, DAVID S. CONGDON (the
“Executive”), and OLD DOMINION FREIGHT LINE, INC., dated      , 2008 (the
“Employment Agreement”), the Executive hereby designates the following
beneficiary(ies) entitled, upon the death of the Executive, to any compensation
continuance benefits payable under ARTICLE 10 of the Employment Agreement
following his death (the “death benefit”):



  (A)   Primary Beneficiary(ies): In equal shares to those of the following
beneficiary(ies) who are living or in existence at the Executive’s death:

         
Name
  Relationship   Address
 
       



  (B)   Contingent Beneficiary(ies): If there is no primary beneficiary living
or in existence at the Executive’s death, then in equal shares to those of the
following beneficiary(ies) who are living or in existence at the Executive’s
death:

         
Name
  Relationship   Address
 
       

****************************************************

This Beneficiary Designation Form supersedes and revokes all beneficiary
designations, if any, previously made by the Executive but is not intended to,
and does not, supercede or revoke any of the provisions of ARTICLE 13 of the
Employment Agreement. To the extent any conflict exists between the provisions
of this Beneficiary Designation Form and ARTICLE 13 of the Employment Agreement,
the Employment Agreement shall prevail. It is the intent of the Executive that
this Beneficiary Designation Form shall be subject to, and governed by, the
provisions of ARTICLE 13 of the Employment Agreement.

This Beneficiary Designation Form may be changed by executing and delivering a
new designation to the Compensation Committee.

This Beneficiary Designation Form is signed in duplicate, and one executed copy
shall be retained by Old Dominion Freight Line, Inc. and one shall be retained
by the Executive.

     
David S. Congdon

DATED:
     

OLD DOMINION FREIGHT LINE, INC.

By:      
Name:
Title:


DATED:
     

3